Citation Nr: 0009748	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-29 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.  Records associated with his claims folder also 
show that he had various periods of service of an unspecified 
nature with the Kansas and Florida Army National Guards.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Member of the 
Board, sitting in Washington, D.C., in November 1999.


REMAND

As indicated on the first page of this decision, the veteran 
is seeking service connection for a low back disorder and for 
a bilateral eye disability.  After a review of the record, 
the Board finds that additional development of the evidence 
must be accomplished prior to further appellate consideration 
of these issues.

Initially, the Board notes that the veteran served on various 
periods of service with both the Kansas and Florida Army 
National Guards.  The dates of all such service, and the 
nature of that service, do not appear to have been confirmed.  
In particular, the Board needs clarification as to the nature 
of the service performed by the veteran in August and 
September 1992 in response to Hurricane Andrew (identified in 
the records as "State Active Duty").


The Board also notes that the veteran has alleged that he 
incurred a left eye injury, apparently separate and distinct 
from his bilateral glaucoma, during his service in September 
1992.  The RO has adjudicated the question of service 
connection for bilateral glaucoma, but has not addressed his 
claim for service connection for left eye injury residuals as 
a disability that is distinguished from his bilateral 
glaucoma.  The Board is of the opinion that these matters are 
inextricably intertwined, and that RO consideration of the 
issue of service connection for left eye injury residuals 
must be undertaken prior to further Board action.

Finally, the Board notes that the veteran has not been 
accorded VA orthopedic or ophthalmologic examinations.  The 
record indicates that such examinations had been scheduled, 
but that the veteran failed to report therefor.  In view of 
the fact that the reports of such examinations could be 
helpful to the veteran's claims, the Board believes that 
these examinations should be rescheduled.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should verify the dates and 
nature of all periods of service 
performed by the veteran under the 
auspices of the Kansas and Florida 
National Guards, to include, but not 
limited to, verification of the dates and 
nature of the "State Active Duty" 
performed by him in Florida in August and 
September 1992.  The RO should be 
specifically requested to ascertain 
whether "State Active Duty" constitutes 
federal service (as opposed to state 
service); the RO should ensure that all 
documentation compiled in conjunction 
with this determination is associated 
with the veteran's claims folder.


2.  The RO should accord the veteran 
special VA orthopedic and ophthalmologic 
examinations, in order to ascertain the 
nature of any low back disability, and 
whether any left eye disability deemed to 
represent an acute injury (as possibly 
separate and distinct from an 
exacerbation of glaucoma) is currently 
manifested, respectively.  All tests 
indicated should be conducted at this 
time.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination reports.  The examiners 
should be specifically requested to 
review the veteran's claims folder prior 
to their examinations; the claims folder 
is to be furnished to them, for their 
review and referral, prior thereto.

The RO is to ensure that all 
documentation regarding the scheduling of 
these examinations, to include but not 
necessarily limited to a copy of the 
letter notifying the veteran of the date, 
time, and location of these examinations, 
is associated with his claims folder.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claims, 
and determine whether service connection 
for a low back disorder and for bilateral 
glaucoma can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  These 
issues will then be forwarded to the 
Board for further review, as warranted.


At this time, the RO should also 
determine whether service connection for 
residuals of a left eye injury, 
purportedly incurred by the veteran while 
he was on "State Active Duty," can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be properly notified, and afforded 
the appropriate period of time within 
which to submit a Notice of Disagreement 
(NOD).  If a timely NOD is received, the 
RO should then furnish him and his 
representative with a Statement of the 
Case on that issue.  If a timely 
Substantive Appeal is thereafter 
received, this issue will also be 
forwarded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due 

process concerns.  No inferences as the ultimate disposition 
of his claims should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




